Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species  The species are independent or distinct because they include mutually exclusive features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s)
Fig. 1-2 is drawn to a hollow elongated cover
Fig. 3 is drawn to a cover that includes serrations on the upper inner surface
Fig. 4 is drawn to a cover that includes triangular shape
Fig. 5 is drawn to a cover that includes an undulating surface  on the lower outside  surface
Fig. 6 is drawn to a cover that includes a liquid filling
Fig. 7 is drawn to a cover that includes gel/caulk
Fig. 8 is drawn to a cover that includes a filter 


Accordingly claims 8-12 and 16-19 are withdrawn from consideration at this time. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Siltanen US 2018/0372282.
In regard to claims 1 and 13, Siltanen teaches  luminaire, comprising a channel  10 having a bottom, sidewalls arising from the bottom, and cover-retaining structure [0028]; one or more strips of linear lighting 30 installed in the channel; and a cover 20 installed over the channel, the cover engaging the cover-retaining structure (fig. 1) and including an upper surface and a lower surface separated by a thickness of a material, the thickness of material defining a central open area that does not contain the material; wherein the cover has a refractive index higher than that of air and has a substantially constant cross-sectional shape over its length (note: PC) [0024].  
In regard to claims 2 and 14, Siltanen teaches one or both of the upper surface and the lower surface are curved (fig. 1).  
In regard to claim 3, Siltanen teaches the lower surface is curved between the edges (fig. 1). 
In regard to claim 4, Siltanen teaches the lower surface is convex (fig. 1).   
In regard to claim 5, Siltanen teaches the upper surface is curved between the edges (fig. 1).
In regard to claim 6, Siltanen teaches wherein the upper surface is convex (fig. 1).   
In regard to claim 7 and 15, Siltanen teaches  one or both of upper and lower inner surfaces bordering the central open area are curved (fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20110103053, US 20160109068, and US 6361186 are drawn to hollow elongated cover members. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE A BANNAN/           Primary Examiner, Art Unit 2875